Title: To Thomas Jefferson from John F. Mifflin, 24 April 1792
From: Mifflin, John F.
To: Jefferson, Thomas


          
            Dear Sir
            Tuesday Morning April 24. 1792
          
          I find on Examination that the Case you alluded to [in which the Executors of Bond or the Executors of Osburn were Plaintiffs against the Executors of Samuel Mifflin Defendants] was subsequent in Point of time to the Publication of Dallas’s Reports, but the Doctrine you mention of the Court allowing no Interest on British Contracts during the Continuance of the late War has been often affirmed by the Supreme Court of Pennsylvania and is mentioned by the Court in Williams versus Craig (Dallas’s Reports. 313) as a point settled.—I am Sir with much Respect Your very humble Servant,
          
            John F. Mifflin
          
        